OPINION OP THE COURT. McMILLAN, J.  1 The second and third grounds of error assigned on behalf of the defendant are to the admission of testimony. No objection or exception was made by defendant to the admission of any testimony, and these assignments are therefore untenable. The fourth ground of error assigned is to the instructions given by the court. No exceptions were noted to any of the instructions, as given; the defendant having waived any right he may have had in that behalf, he cannot now urge exceptions for the first time in this court.  2 The fifth ground of error assigned is to the effect that it does not appear from the evidence in this case that the crime complained of and charged against the defendant was committed within the jurisdiction of this court. This ground may be considered, as it goes to the jurisdiction of the court and may be raised for the first time on appeal; it, however, is no t well taken, for the reason that it appears conclusively from the testimony offered on behalf of the Territory that the larceny was committed within the county where the cause was tried. One witness testified as follows: “Q. What county was that corral in, that the sheep of Leandro Oasaus was in — the corral the sheep were taken out of? A. County of Guadalupe. “Q. What county is the place you found these sheep in, near the house of Jose Manuel Gonzales? A. In the county of Guadalupe.” Another witness testified as follows: “Q. Wbat county is Puerto in, where these sheep were taken from, out of your corral? A. Guadalupe county. “Q. In what county is the ranch and house of this defendant? A. In Guadalupe county.” The sixth and seventh assignments of error are general in character, and are to the effect that the verdict is contrary to the law and the evidence, and that it is based on incompetent and illegal testimony. Neither of these grounds can be considered by the court, for the reason that the attention of the court is not called specifically to any objections or exceptions raising the question of the incompetemcy or illegality of testimony offered on behalf of the Territory throughout the trial; indeed none were made or taken. To entitle a party to have the admission or rejection of evidence upon the trial, considered upon appeal, it is essential that his objections should be taken during the progress of the trial and his exceptions noted. “Exceptions to the decision of the court upon any matter of law arising during the progress of the cause, or to the giving or refusing of instructions, must be taken at the time of such decision.” Compiled Laws of 1897, section 8145. This case being without an exception, either as to the admission or rejection of testimony or the charge of the court, under the oft-repeated decisions of this court, there is nothing before it for consideration. In Territory v. Padilla., 8 N. M. 564, this court held: “That where no objection or exception is shown by the record to have been made to the instructions, they could not be considered here. It is specifically held that our statutes requiring exceptions to be taken at the time to the court’s decision, applies as well to criminal as to civil cases.” In Territory v. O’Donnell, 4 N. M. 196, this court held that: “Exceptions to the decision of the court upon any matter of .law arising during the progress of the case, or to- the giving or refusing of* instructions, must be taken at the time of such decision:” This court will not consider errors alleged to have been committed in the trial of the case not excepted to in the trial court at the time the ruling was made. The California Fruit Co. v. Stamm, 9 N. M. 366. The rule is universal that nothing which occurs in the progress of a trial can be assigned for error on appeal, unless it is brought to the attention of the court below and passed upon directly or indirectly. Wood v. Weimar, 104 U. S. 786, Where no exceptions are taken at the trial to the rulings of the court, there is nothing before the Supreme Court on appeal to consider. The appeal from the judgment below does not operate as an exception. Young v. McClain, 8 Ind. 357. No motion was made on behalf of the defendant in arrest of judgment, although the record does disclose that the defendant took an exception to the order of the court overruling his motion for a new trial. This will not, however, avail defendant anything, as he cannot bring up for review, on his motion for a new trial, any questions not properly raised by exceptions taken during the progress of the trial. In 16 Iowa 260, Judge Dillon, writing the opinion of the court, says: “It is generally held that exceptions previously taken may be embodied in a motion for a new trial, and in this manner preserved and brought before the appellate tribunal; but all rulings not excepted to and all exceptions not embodied in the motion for a new trial, are by the appellate court deemed waived.” We find nothing in the case presented on behalf of the defendant to justify further consideration. The defendant having waived his objections and exceptions during the progress of the trial, cannot now avail himself by presenting objections and exceptions which he might have taken. We therefore find no error in the record presented herein. The judgment and sentence of the court below should be affirmed, and it is so ordered. Baker, McFie and Parker, JJ., concur. Mills, C. J., having tried the case below did not participate in this decision.